Order entered March 10, 2021




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-20-00929-CV

  CONTINENTAL HERITAGE INSURANCE COMPANY, AGENT PAT
     KINNARD, D/B/A PAT KINNARD BAIL BONDS, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 2
                            Dallas County, Texas
                     Trial Court Cause No. F17-59991

                                       ORDER

      On February 9, 2021, we directed Dallas County District Clerk Felicia Pitre

to file, no later than February 16, 2021, a supplemental clerk’s record containing a

copy of the trial court’s October 2, 2020 order denying defendant-surety’s motion

to retax costs. To date, Ms. Pitre has not complied.

      Accordingly, we ORDER Ms. Pitre to file, no later than March 15, 2021,

the requested supplemental clerk’s record. If the October 2, 2020 order cannot be

located or does not exist, Ms. Pitre shall state so in writing.
      We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre

and the parties.

                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE